/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Deposit of Biological Material
	It is noted by the Examiner that the statement regarding deposit of microorganisms with accession numbers CBS 141661 and 141662 under the terms of the Budapest Treaty under 37 CFR §1.808 has been filed on 05/26/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Susie Cheng on 05/26/2021.  Claims 1-9, 13-16, 19, and 21 are allowed.

Claims 18 and 20.	Canceled.

A clean copy of claims 1 and 19 are provided below:
Claim 1.	A method to increase production of itaconic acid in a micro-organism, comprising:  
culturing a micro-organism selected from the group of strains as deposited under no. CBS 141661 and CBS 141662 with the Westerdijk Fungal Biodiversity Institute in a suitable medium; 
inhibiting expression or function of itaconyl-CoA transferase (EC 2.8.3.-), itaconyl-CoA hydratase (citramalyl-CoA hydro-lyase; EC 4.2.1.56), citramalyl CoA lyase (EC 4.1.3.25), or a combination thereof in the micro-organism;


	Claim 19.	A method for producing itaconic acid in a micro-organism, comprising culturing a micro-organism selected from the group of strains as deposited under no. CBS 141661 and CBS 141662 with the Westerdijk Fungal Biodiversity Institute in a suitable medium, wherein the production of itaconic acid is increased at least 2 fold compared to a parental micro-organism, thereby producing itaconic acid and optionally isolating said itaconic acid from the medium.

	Claim 21.	Replace “claim 20” with “claim 19” in line 1.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Huang et al. (Improving itaconic acid production through genetic engineering of an industrial Aspergillus terreus strain, Microbial Cell Factories 2014, 13:119, cited in the previous office action dated 02/16/2021) teach a method of improving itaconic acid production through genetic engineering of an industrial Aspergillus terreus strain. Huang et al. specifically teach a method of increasing production of itaconic acid in Aspergillus terreus by overexpressing enzymes in the biosynthetic pathway of itaconic acid, namely aconitase, cis-aconitic acid decarboxylase (ATEG_09971), tricarboxylic acid transporter (ATEG_09970) or itaconic acid transporter (ATEG_09972) (see Figure 1 CBS 141661 and CBS 141662 with the Westerdijk Fungal Biodiversity Institute in a suitable medium; (ii) inhibiting expression or function of itaconyl-CoA transferase (EC 2.8.3.-), itaconyl-CoA hydratase (citramalyl-CoA hydro-lyase; EC 4.2.1.56), citramalyl CoA lyase (EC 4.1.3.25), or a combination thereof in the micro-organism; and providing the micro-organism with a gene encoding for the enzyme 2-methylcitrate dehydratase, wherein the production of itaconic acid is increased at least 2 fold compared to a parental micro-organism (italicized for added emphasis).  It is noted by the Examiner that a person of ordinary skill in the art would not have expected the evolution mutant strains as deposited under no. CBS 141661 and CBS 141662 with the Westerdijk Fungal Biodiversity Institute, denoted as EE #25 and EE #26 in the specification, respectively, to produce increased itaconic acid at least 2 fold compared to a parental micro-organism as shown in Figure 10.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.

Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656